Title: To James Madison from the Right Reverend James Madison, 8 October 1801
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Williamsburg Octr. 8h. 1801
I have at present 500 Dollars, which I will forward, with great Pleasure, by Post if you desire it. The Remainder of the Sum you mentioned, shall also be sent, provided certain Payments, which I expect, be made in Time to meet your present Demand. I am sorry I had not a larger Sum at Command, as I should feel a real Satisfaction in accomodating you with it.
John & myself had a very rough Journey from Culpepper CtHouse to the Borders of Frederick. The Road is almost impassable for any Kind of Carriage.
I was delighted to meet with Dr. Jones in Frederick. After having been detained in Culpepper by the Loss of his Horses for several Days, he, at Length, recovered them, & arrived at Mr Burwell’s the Day before my Departure.
Dr Barraud, I understand, has been continued in office, & I am rejoiced at it; not only on his own Acct., but on that of the Administration, as no one merits more highly the Countenance of a just & wise administration, than he does.
Be pleased to give my best Regards to Mrs Madison & Miss Payne—& be assured, my dear Sir, that I am most sincerely & Affy. Yrs.
J Madison
Norfolk is dreadfully afflicted by the Yellow Fever. From 18. to 20, it is beleived, die daily. This Part of the Country is remarkably healthy.
